REGENICIN, INC.
 
2010 EQUITY INCENTIVE PLAN

 
STOCK OPTION AGREEMENT

 
Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement (this “Agreement”), Regenicin, Inc. has granted you an Option
under its 2010 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice (the
“Shares”) at the exercise price indicated in your Grant Notice.  Capitalized
terms not defined in this Agreement but defined in the Plan have the same
definitions as in the Plan.
 

The details of the Option are as follows:
1.           Vesting and Exercisability.  Subject to the limitations contained
herein, the Option will vest and become exercisable as provided in your Grant
Notice, provided that vesting will cease upon your Termination of Service and
the unvested portion of the Option will terminate.
 

2.           Securities Law Compliance.  Notwithstanding any other provision of
this Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act.  The
exercise of the Option must also comply with other applicable laws and
regulations governing the Option, and you may not exercise the Option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.

 
3.           Incentive Stock Option Qualification.  If so designated in your
Grant Notice, all or a portion of the Option is intended to qualify as an
Incentive Stock Option under federal income tax law, but the Company does not
represent or guarantee that the Option qualifies as such.
If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the Shares subject to the
portions of the Option and all other Incentive Stock Options you hold that first
become exercisable during any calendar year exceeds $100,000, any excess portion
will be treated as a Nonqualified Stock Option, unless the Internal Revenue
Service changes the rules and regulations governing the $100,000 limit for
Incentive Stock Options.  A portion of the Option may be treated as a
Nonqualified Stock Option if certain events cause exercisability of the Option
to accelerate.
4.           Notice of Disqualifying Disposition.  To the extent the Option has
been designated as an Incentive Stock Option, to obtain certain tax benefits
afforded to Incentive Stock Options, you must hold the Shares issued upon the
exercise of the Option for two years after the Grant Date and one year after the
date of exercise.  You may be subject to the alternative minimum tax at the time
of exercise.  By accepting the Option, you agree to promptly notify the Company
if you dispose of any of the Shares within one year from the date you exercise
all or part of the Option or within two years from the Grant Date.

 
 
 

--------------------------------------------------------------------------------

 
 
5.           Independent Tax Advice.  You should obtain tax advice when
exercising the Option and prior to the disposition of the Shares.  By accepting
the Option, you agree to promptly notify the Company if you dispose of any of
the Shares within one year from the date you exercise all or part of the Option
or within two years from the Grant Date.
6.           Method of Exercise.  You may exercise the Option by giving written
notice to the Company (or other Company-approved party), in form and substance
satisfactory to the Company, which will state your election to exercise the
Option and the number of Shares for which you are exercising the Option.  The
written notice must be accompanied by full payment of the exercise price for the
number of Shares you are purchasing.  You may make this payment in any
combination of the following:  (a) by cash; (b) by check acceptable to the
Company; (c) if permitted by the Committee for Nonqualified Stock Options, by
having the Company withhold Shares that would otherwise be issued on exercise of
the Option that have a Fair Market Value on the date of exercise of the Option
equal to the exercise price of the Option; (d) if permitted by the Committee, by
using Shares you already own; (e) if the Shares are registered under the
Exchange Act and to the extent permitted by law, by instructing a broker to
deliver to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or (f) by any other method permitted
by the Committee.

 
7.           Treatment upon Termination of Employment or Service Relationship.
The unvested portion of the Option will terminate automatically and without
further notice immediately upon your Termination of Service.  You may exercise
the vested portion of the Option as follows:

 
(a)           General Rule.  You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your Termination of Service
and (ii) the Option Expiration Date;
(b)           Retirement or Disability.  In the event of your Termination of
Service due to Retirement or Disability, you must exercise the vested portion of
the Option on or before the earlier of (i) one year after your Termination of
Service and (ii) the Option Expiration Date;
(c)           Death.  In the event of your Termination of Service due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Termination of Service and (ii) the Option
Expiration Date.  If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date; and

 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Cause.  The vested portion of the Option will automatically expire
at the time the Company first notifies you of your Termination of Service for
Cause, unless the Committee determines otherwise.  If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation.  If any facts that would
constitute termination for Cause are discovered after your Termination of
Service, any Option you then hold may be immediately terminated by the
Committee.

 
Notwithstanding the foregoing, if exercise of the vested portion of the Option
following your Termination of Service would be prohibited solely because the
issuance of Shares upon exercise of the Option would violate the registration
requirements under the Securities Act or the Company’s insider trading policy
requirements, then the Option will remain exercisable until the earlier of (i)
the Option Expiration Date and (ii) expiration of a period of three months after
your Termination of Service during which exercise of the Option would not be in
violation of the Securities Act or the Company’s insider trading policy
requirements (provided that in the event of Retirement, Disability or death,
this additional three-month period will apply only following an initial election
by a Participant or his or her estate or beneficiary to exercise the Option and
will serve only to extend, not shorten, the one year post-termination exercise
periods set forth in subsections 10(b) and 10(c) above).
The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.
It is your responsibility to be aware of the date the Option terminates.
8.           Limited Transferability.  During your lifetime only you can
exercise the Option.  The Option is not transferable except by will or by the
applicable laws of descent and distribution.  The Plan provides for exercise of
the Option by a beneficiary designated on a Company-approved form or the
personal representative of your estate.  Notwithstanding the foregoing and to
the extent permitted by Section 422 of the Internal Revenue Code of 1986, the
Committee, in its sole discretion, may permit you to assign or transfer the
Option, subject to such terms and conditions as specified by the Committee.
9.           Withholding Taxes. As a condition to the exercise of any portion of
the Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
10.           Option Not an Employment or Service Contract.  Nothing in the Plan
or this Agreement will be deemed to constitute an employment contract or confer
or be deemed to confer any right for you to continue in the employ of, or to
continue any other relationship with, the Company or any Related Company or
limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.
11.           No Right to Damages.  You will have no right to bring a claim or
to receive damages if you are required to exercise the vested portion of the
Option within three months (one year in the case of Retirement, Disability or
death) of your Termination of Service or if any portion of the Option is
cancelled or expires unexercised.  The loss of existing or potential profit in
the Option will not constitute an element of damages in the event of your
Termination of Service for any reason even if the termination is in violation of
an obligation of the Company or a Related Company to you.
12.           Binding Effect.  This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
13.           Section 409A Compliance.  Notwithstanding any provision in the
Plan or this Agreement to the contrary, the Committee may, at any time and
without your consent, modify the terms of the Option as it determines
appropriate to avoid the imposition of interest or penalties under Section 409A
of the Code; provided, however, that the Committee makes no representations that
the Option will be exempt from or comply with Section 409A of the Code and makes
no undertaking to preclude Section 409A of the Code from applying to the Option.